 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TAMARA L. BOS,                                   No. 2:18-CV-2976-MCE-DMC
12                      Plaintiff,
                                                       ORDER
13           v.
14    TAMMY GRISSOM, et al.,
15                      Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. The scheduling

18   conference currently set for July 10, 2019, is vacated pending resolution of defendants’ motion to

19   dismiss, which is on calendar for hearing before the undersigned on June 26, 2019, at 10:00 a.m.,

20   in Redding, California.

21                  IT IS SO ORDERED.

22

23   Dated: May 15, 2019
                                                           ____________________________________
24                                                         DENNIS M. COTA
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                       1
